     Case 3:20-cv-00534-JBA Document 119 Filed 06/26/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

TRE MCPHERSON, ET AL.,                          :         CIVIL NO. 3:20-CV-534 (JBA)
                                                :
         V.                                     :
                                                :
NED LAMONT, ET AL.                              :         JUNE 26, 2020

               JOINT NOTICE OF MODIFIED SETTLEMENT AGREEMENT
                             AND GENERAL RELEASE

       On June 6, 2020, the parties reached a Settlement Agreement. On June 26, 2020, pursuant to

paragraph 27 of the June 6, 2020 Settlement Agreement, the parties have mutually agreed in writing

to modify the last sentence of paragraph 7, by deleting the last sentence, and substituting, in lieu

thereof, the following:

    “The final reports of the AMP shall be public records as defined in Conn. Gen. Stat. § 1-

    200(5).”

In addition, in paragraph 19, the word “antiseptic” was deleted, and the word “disinfectant” was

substituted in lieu thereof. Pursuant to the parties’ mutual written agreement, a copy of the

Modified Settlement Agreement and Release is attached hereto as Exhibit A.



PLAINTIFFS                                                  DEFENDANTS
Tre McPherson, et al.                                       Ned Lamont, et al.

                                                            WILLIAM TONG
                                                            ATTORNEY GENERAL

BY:___/s/ Will W. Sachse_________                       By:/s/ Terrence M. O’Neill
Will W. Sachse                                             Terrence M. O’Neill
Dechert LLP                                                 Assistant Attorney General
Cira Centre                                                  Fed. Bar. No. ct10835
2929 Arch Street                                             110 Sherman St.
Philadelphia, PA 19130                                        Hartford, CT 06105
Tel: (215) 994-2496                                           Tel. (860) 808-5450
Email: will.sachse@dechert.com                                Email: terrence.oneill@ct.gov
     Case 3:20-cv-00534-JBA Document 119 Filed 06/26/20 Page 2 of 4



PLAINTIFFS                             DEFENDANTS
Tre McPherson et al.                   Ned Lamont, et al.

/s/ Will W. Sachse                    /s/ Terrence M. O’Neill
Will W. Sachse, Esq.*                 Terrence M. O’Neill (ct10835)
Dechert LLP                           Steven R. Strom (ct01211)
Cira Centre                           James W. Donohue (ct28566)
2929 Arch Street                      James M. Belforti (ct30449)
Philadelphia, PA 19104-2808           Assistant Attorneys General
T: (215) 994-2496                     110 Sherman Street
F: (215) 665-2496                     Hartford, CT 06105
will.sachse@dechert.com               (860) 808-5450
                                      terrence.oneill@ct.gov
Jenna C. Newmark*                     steven.strom@ct.gov
Gabrielle N. Piper*                   james.donohue@ct.gov
Dechert LLP                           james.belforti@ct.gov
Three Bryant Park
1095 Avenue of the Americas           Counsel for the defendants
New York, NY 10036
T: (212) 649-8723
F: (212) 314-0064
jenna.newmark@dechert.com
gabrielle.piper@dechert.com

Jonathan Tam*
Dechert LLP
One Bush Street, Suite 1600
San Francisco, CA 94104-4446
T: (415) 262-4518
F: (415) 262-4555
jonathan.tam@dechert.com



Dan Barrett (ct29816)
Elana Bildner (ct30379)
ACLU Foundation of Connecticut
765 Asylum Avenue
Hartford, CT 06105
(860) 471-8471
e-filings@acluct.org

Brandon Buskey*
American Civil Liberties Foundation
125 Broad Street, 18th Floor
New York, NY 10004
(212) 284-7364


                                       2
     Case 3:20-cv-00534-JBA Document 119 Filed 06/26/20 Page 3 of 4



bbuskey@aclu.org


*admitted pro hac vice

Counsel for the plaintiffs


                                         CERTIFICATION

       I hereby certify that on June 26, 2020, a copy of the foregoing was filed electronically [and

served by mail on anyone unable to accept electronic filing]. Notice of this filing will be sent by e-

mail to all parties by operation of the Court’s electronic filing system [or by mail to anyone unable to

accept electronic filing]. Parties may access this filing through the Court’s system.



PLAINTIFFS                                                DEFENDANTS
Tre McPherson et al.                               Ned Lamont, et al.

/s/ Will W. Sachse                                /s/ Terrence M. O’Neill
Will W. Sachse, Esq.*                             Terrence M. O’Neill (ct10835)
Dechert LLP                                       Steven R. Strom (ct01211)
Cira Centre                                       James W. Donohue (ct28566)
2929 Arch Street                                  James M. Belforti (ct30449)
Philadelphia, PA 19104-2808                       Assistant Attorneys General
T: (215) 994-2496                                 110 Sherman Street
F: (215) 665-2496                                 Hartford, CT 06105
will.sachse@dechert.com                           (860) 808-5450
                                                  terrence.oneill@ct.gov
Jenna C. Newmark*                                 steven.strom@ct.gov
Gabrielle N. Piper*                               james.donohue@ct.gov
Dechert LLP                                       james.belforti@ct.gov
Three Bryant Park
1095 Avenue of the Americas                       Counsel for the defendants
New York, NY 10036
T: (212) 649-8723
F: (212) 314-0064
jenna.newmark@dechert.com
gabrielle.piper@dechert.com

Jonathan Tam*
Dechert LLP
One Bush Street, Suite 1600

                                                   3
     Case 3:20-cv-00534-JBA Document 119 Filed 06/26/20 Page 4 of 4



San Francisco, CA 94104-4446
T: (415) 262-4518
F: (415) 262-4555
jonathan.tam@dechert.com



Dan Barrett (ct29816)
Elana Bildner (ct30379)
ACLU Foundation of Connecticut
765 Asylum Avenue
Hartford, CT 06105
(860) 471-8471
e-filings@acluct.org

Brandon Buskey*
American Civil Liberties Foundation
125 Broad Street, 18th Floor
New York, NY 10004
(212) 284-7364
bbuskey@aclu.org


*admitted pro hac vice

Counsel for the plaintiffs




                                       4
